Shiehtag, J. (dissenting).
I dissent. While the trial court may have been justified in setting the verdict aside as against the weight of the evidence, it was without power, under the authorities, to direct a verdict against the tenant (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241; Ruthizer v. Bass Dress Corp., 264 App. Div. 372, 373). The testimony of the tenant, if believed by the triers of the facts (and the jury did find in favor of the tenant) was sufficient to establish a tenancy “ until the end of the war.” That testimony, although open to suspicion, was not “ incredible as matter of law.” The final order should be reversed and a new trial ordered.
Hammee, J., concurs with Eder, J.; Shiehtag, J., dissents in opinion.
. Order affirmed.